Citation Nr: 1619304	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  05-32 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for congestive heart failure.
 
5. Entitlement to service connection for gouty arthritis, bilateral feet.
 
6. Entitlement to service connection for osteoarthrosis, generalized multiple joints (claimed as severe arthritis).
 
7. Entitlement to service connection for chronic obstructive pulmonary disease.

8. Entitlement to service connection for asbestosis. 
 
9. Entitlement to service connection for back injury with nerve damage. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1964. 

This matter first came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2015, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  

The case has now been returned to the Board for further appellate action pursuant to 38 C.F.R. § 19.38 (2013).  See Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded once more to afford the Veteran the opportunity to testify at a Board hearing.  After the Board's August 2015 remand, the Veteran was scheduled for a hearing to be held in November 2015.  The Veteran's private attorney requested a 60-day postponement, so the hearing date was rescheduled for January 5, 2016.  That same day, the Veteran's private attorney wrote to the RO again requesting a 60-day postponement, citing the Veteran's transportation troubles on the day of the hearing.  Based on these circumstances, the Board finds that good cause has been presented for the requested change in hearing date.  See 38 C.F.R. § 20.704(c) (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his attorney must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




